    Case 1:20-cv-00364 Document 3-1 Filed 07/20/20 Page 1 of 3                   PageID #: 14




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DISTRICT

DAN-BUNKERING (AMERICA) INC.        *
                                    *
AND                                 * CASE NO.
                                    *
SUPPLEO BUNKERING S. de R.L. de C.V.*
                                    *
VERSUS                              *
                                    *
GLOBAL ORION, in rem,               *
                                    *
*    *    *      *    *      *      *

                       DECLARATION OF SUBSTITUTE CUSTODIAN

          I,    John Saltzman, am the authorized agent of Global Maritime Security, a Louisiana

corporation, and declare as follows:

          1.    I am the General Manager at Global Maritime Security (hereinafter "Global

Maritime"), the proposed substitute custodian in this case, and competent to make this affidavit.

          2.    I understand that the Vessel GLOBAL ORION is expected to call at the Port of

Mobile on or about this Tuesday morning, July 21st.

          3.    Global Maritime is familiar with the GLOBAL ORION and can adequately

supervise and safely keep the Vessel in lieu of the United States Marshal during the pendency of

this suit and until further order of this Court.

          4.    In this regard, Global Maritime agrees to provide all services necessary for the

proper custody and safekeeping of the Vessel during the substitute custodianship, including

security by providing a licensed watchman onboard the Vessel while the Vessel remains under

arrest.

          5.    Global Maritime will make arrangements to keep the Vessel at a proper location

within this District and will arrange to furnish a proper berth, anchorage, or mooring for the
                                                   ‐1‐
   Case 1:20-cv-00364 Document 3-1 Filed 07/20/20 Page 2 of 3                           PageID #: 15




Vessel.

          6.      Globaal Maritime agrees
                                   a      to acccept substituute custodiannship of the G
                                                                                       GLOBAL

ORION in
      i accordancce with the proposed
                             p        Ord
                                        der Appointiing Global M
                                                               Maritime Seccurity as

Substitutte Custodian upon deliveery of a signeed copy of ssaid Order, aand to Acknoowledge receeipt

of the Veessel.

          7.      Globaal Maritime has
                                   h adequatee liability inssurance and assets adequuate to respoond

in damag
       ges for loss of
                    o or injury to
                                t the Vessell during saidd custody, orr for damagees sustained bby

third partties due to th
                       he negligencce of Global Maritime orr its employeees or agentss committed

during saaid custody, as confirmed
                                 d the Certificates of Insuurance, herew
                                                                       with.

          8.      Globaal Maritime acknowledge
                                   a         es that all ouutstanding biills and costs/expenses

incidentaal to the keep
                      ping of the Vessel
                                  V      by thee substitute ccustodian wiill be paid byy the Plaintifffs.

The Unitted States off America, th
                                 he United Staates Marshall, their agentts, servants, employees, and

others for whom they
                   y are responssible do not assume any liability or rresponsibilitty for any accts of

the substtitute custodiian or any co
                                   osts incurred
                                               d incidental tto this Courtt appointed ccustodianshiip.

                  Pursuant to 28 U.S  S.C. 1746, I declare undder penalty oof perjury thaat the foregooing
                  is truee and correctt, and that th
                                                   his Declaratioon was execcuted on Julyy 19, 2020.

Dated: Ju
        uly 19, 2020




                                                    ‐2‐
                         Case 1:20-cv-00364 Document 3-1 Filed 07/20/20 Page 3 of 3                                                            PageID #: 16
                                                                                                                                                                        DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                           10/2/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION IS WAIVED, subject to
  the terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the
  certificate holder in lieu of such endorsement(s).
                                                                                                CONTACT
PRODUCER
                                                                                                NAME:       Melissa Thompson
                                                                                                PHONE           (713)521-9251            FAX
El Dorado Insurance Agency, Inc.                                                                (A/C, No, Ext):                          (A/C, No):
                                                                                                                                                    (713)521-0125
                                                                                                E-MAIL      mthompson@eldoradoinsurance.com
El Dorado Sec Srvs Ins Agy                                                                      ADDRESS:
3673 Westcenter Drive                                                                                               INSURER(S) AFFORDING COVERAGE                                 NAIC #
Houston                 TX 77042                                                                INSURER A : Crum & Forster Specialty Insurance Co.                             44520
INSURED                                                                                         INSURER B : Crum & Forster Indemnity Company
Global Maritime Security, Inc.                                                                  INSURER C :
PO Box 1701                                                                                     INSURER D :

                                                                                                INSURER E :
Gretna                                    LA   70054                                            INSURER F :
COVERAGES                                      CERTIFICATE NUMBER: CERTIFICATES (10/19)                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                                 ADDL SUBR                                           POLICY EFF      POLICY EXP
 LTR                  TYPE OF INSURANCE              INSD WVD              POLICY NUMBER                (MM/DD/YYYY)    (MM/DD/YYYY)                           LIMITS
       X    COMMERCIAL GENERAL LIABILITY                                                                                               EACH OCCURRENCE                  $        1,000,000
                                                                                                                                       DAMAGE TO RENTED
 A               CLAIMS-MADE      X   OCCUR                                                                                            PREMISES (Ea occurrence)         $          100,000
       X     Professional Liability                              GLO-585148                              10/1/2019       10/1/2020     MED EXP (Any one person)         $              5,000
                                                                                                                                       PERSONAL & ADV INJURY            $        1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                              GENERAL AGGREGATE                $        1,000,000
       X POLICY         PRO-                                                                                                                                                     1,000,000
                        JECT          LOC                                                                                              PRODUCTS - COMP/OP AGG           $

            OTHER:                                                                                                                                                      $

       AUTOMOBILE LIABILITY                                                                                                            COMBINED SINGLE LIMIT            $
                                                                                                                                       (Ea accident)
            ANY AUTO                                                                                                                   BODILY INJURY (Per person)       $
            ALL OWNED              SCHEDULED                                                                                           BODILY INJURY (Per accident)     $
            AUTOS                  AUTOS
                                   NON-OWNED                                                                                           PROPERTY DAMAGE                  $
            HIRED AUTOS            AUTOS                                                                                               (Per accident)
                                                                                                                                                                        $

            UMBRELLA LIAB             OCCUR                                                                                            EACH OCCURRENCE                  $
            EXCESS LIAB               CLAIMS-MADE                                                                                      AGGREGATE                        $

              DED          RETENTION $                                                                                                                                  $
       WORKERS COMPENSATION                                                                                                                PER               OTH-
                                                                                                                                       X   STATUTE      X    ER
       AND EMPLOYERS' LIABILITY                Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                                E.L. EACH ACCIDENT               $        1,000,000
       OFFICER/MEMBER EXCLUDED?                      N/A
 B     (Mandatory in NH)                                         408-736155-6                             3/9/2019        3/9/2020     E.L. DISEASE - EA EMPLOYEE       $        1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                                 E.L. DISEASE - POLICY LIMIT      $        1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
***Workers' compensation coverage provided by Crum & Forster Indemnity Company applies to LA operations
and employees only***




CERTIFICATE HOLDER                                                                              CANCELLATION

                                                                                                  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
         U.S. Marshals Service,                                                                   THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                                  ACCORDANCE WITH THE POLICY PROVISIONS.
         Southern District of Texas
         Attention:Pat Lopez
                                                                                                AUTHORIZED REPRESENTATIVE
         515 Rusk Avenue,
         Suite 10002
                                                                                               R.L. Ring, Jr./MDAVI
         Houston, TX 77002
                                                                                              © 1988-2014 ACORD CORPORATION. All rights reserved.
ACORD 25 (2014/01)                                     The ACORD name and logo are registered marks of ACORD
INS025     (201401)
